Citation Nr: 1047872	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  05-40 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas



THE ISSUE

Entitlement to increase in the ratings assigned for post-
traumatic stress disorder (PTSD), currently assigned "staged" 
ratings of 30 percent prior to November 25, and 50 percent from 
that date.   



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 
1963 to June 1967.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a November 2004 rating decision of 
the Houston, Texas VARO which, in pertinent part, granted service 
connection for PTSD, rated 30 percent, effective July 13, 2004.  
An interim (July 2010) rating decision increased the rating to 50 
percent, November 25, 2009.  The issue is characterized to 
reflect that "staged" ratings are assigned, and that both 
"stages" are for consideration.


FINDINGS OF FACT

1.  Prior to November 25, 2009, the Veteran's PTSD was not 
manifested by symptoms greater than productive of occupational 
and social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks; occupational and social impairment with reduced 
reliability and productivity due to PTSD symptoms was not shown.

2.  From November 25, 2009 the Veteran's PTSD has been manifested 
by symptoms productive of impairment no greater than occupational 
and social impairment with reduced reliability and productivity; 
symptoms productive of occupational and social impairment with 
deficiencies in most areas are not shown.
	

CONCLUSION OF LAW

Ratings for PTSD in excess of 30 percent prior to November 25, 
2009 or in excess of 50 percent from that date are not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.1-4.7, 4.21, 4.130, Diagnostic Code 9411 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veteran's Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  As the rating decision on appeal 
granted service connection and assigned a disability rating and 
effective date for the award, statutory notice had served its 
purpose, and its application was no longer required.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A December 
2005 statement of the case (SOC) provided notice on the 
"downstream" issue of entitlement to an increased initial 
rating, and an October 2010 supplemental SOC readjudicated the 
matter after the appellant and his representative responded and 
further development was completed.  38 U.S.C.A. § 7105; see 
Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran 
has not alleged that notice in this case was less than adequate.  
See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ( "where a 
claim has been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream issues").

The Veteran's pertinent treatment records have been secured.  He 
was afforded VA examinations in September 2004, in April 2006, 
and in January 2010; those examinations are reported in greater 
detail below, and are adequate for rating purposes, as the 
reports of the examinations contain the information necessary for 
consideration of the applicable criteria.  VA's duty to assist is 
met.

Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.

With the initial rating assigned following a grant of service 
connection, separate (staged) ratings may be assigned for 
separate periods of time, based on the facts found.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Reasonable doubt as to the degree of disability will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need to 
discuss, in detail, every piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire 
record, but does not have to discuss each piece of evidence.)  
Hence, the Board will summarize the relevant evidence, as 
appropriate, and the Board's analysis will focus specifically on 
what the evidence shows, or does not show, as to the claim.   

PTSD is rated under the General Rating Formula for Mental 
Disorders.  A 30 percent evaluation is warranted when the 
evidence demonstrates occupational and social impairment with 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events

A 50 percent rating is warranted when there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintaining 
effective work and social relationships.  

A 70 percent rating is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.  

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 
9411.  

With respect to the rating of his PTSD, the Veteran has been 
assigned various Global Assessment of Functioning (GAF) scores.  
Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co- workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable to 
keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech is 
at times illogical, obscure, or irrelevant) or major impairment 
in several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently beats up 
other children, is defiant at home, and is failing at school).  A 
score from 21 to 30 is indicative of behavior that is 
considerably influenced by delusions or hallucinations or serious 
impairment in communication or judgment or inability to function 
in almost all areas.  Lesser scores reflect increasing severe 
levels of mental impairment.  See 38 C.F.R. § 4.130 
[incorporating by reference VA's adoption of the American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR 
MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes].

On September 2004 VA psychiatric evaluation, the Veteran reported 
experiencing nightmares approximately two to three times a week, 
from which he wakes up sweaty and hot; the nightmares impacted 
his sleep in that he slept only two to three hours per night.  He 
reported two suicide attempts, approximately 10 years prior (in 
1993) and 5 years prior (1999).  He reported feeling "tired", 
and that he reads the Bible to give himself peace.  He frequently 
felt on edge, and his temper flared quickly.  He could not be 
around people because of his temper, but preferred to be alone.  
He denied problems with concentration or appetite.  He was 
hopeful about his future and being able to express affection for 
those he loved.  He was startled by unexpected noises, which 
reminded him of being in a firefight.  He reported detachment 
from others.  He reported having intrusive flashbacks and 
memories approximately two to three times a week.  He did not 
avoid thinking about his combat experiences.  He had many friends 
and felt close to many members of his family.  He drank 
approximately three beers per day, having greatly reduced his 
previous alcohol consumption.  He described his mood as 
optimistic and hopeful.

On mental status examination, the Veteran was well-groomed and 
neatly dressed.  He was friendly and no involuntary movements 
were noted.  Speech was fluent with an appropriate rate and 
rhythm.  Mood was happy, broad of range, and affect was 
appropriate to content and stable.  Thoughts were coherent and 
logical, and there was no evidence or report of problems with 
thought content.  His fund of general information, as well as 
insight and judgment, were intact.  The diagnosis was PTSD, 
chronic.  The examiner assigned a GAF score of 65 for PTSD 
symptoms [reflecting mild to moderate impairment], noting the 
Veteran's report of mild symptoms and limited social contact 
outside of the family.

Based upon the results of this examination, the RO assigned an 
initial disability evaluation of 30 percent in its November 2004 
rating decision.

On April 2006 VA psychiatric evaluation, the Veteran reported 
having a relationship with his son that "could be better", and 
a good relationship with his daughter-in-law, and he reported 
seeing them weekly.  He was in regular contact with members of 
his large family and spoke daily with a veteran friend.  He 
reported being on anti-psychotic and anti-depressant medications 
and treatment with individual and group counseling.  He reported 
feeling "bland" often when by himself and "on edge" when 
around people.  He reported times of feeling depressed.  He 
continued to report intrusive recollections as well as recurrent 
distressing dreams of his traumatic events, approximately 4 times 
per week.  He reported efforts to avoid thoughts, feelings, or 
conversations associated with his trauma, markedly diminished 
interest or participation in significant activities, and feelings 
of detachment or estrangement from others.  He reported 
difficulty falling or staying asleep, irritability or outbursts 
of anger, hypervigilance, and exaggerated startle response.  He 
reported guilt at surviving Vietnam and never being wounded.  

On mental status examination, affect was normal and mood was 
good.  Psychomotor activity and speech were unremarkable and 
attitude was cooperative.  Attention was intact, and orientation 
to person, time and place were intact.  Thought process was 
logical, goal directed, and relevant, and thought content was 
unremarkable.  There was no evidence of delusions.  Judgment and 
insight were intact.  There was no inappropriate behavior, 
obsessive or ritualistic behavior, or report of panic attacks.  
There was occasional presence of suicidal thoughts, once to twice 
a week, and no homicidal thoughts.  Remote memory was normal.  
The diagnosis was PTSD, chronic; the examiner assigned a GAF 
score of 54 based on the report of moderate symptoms of 
irritability, sleep disturbance, re-experiencing events from 
Vietnam, and social difficulties.  Prognosis for improvement was 
guarded.  The examiner opined that there were occasional effects 
on social and occupational functioning that were mild or 
transient.
In a statement, received by VA on November 25, 2009, the Veteran 
requesting an increased rating for PTSD; pursuant to his request, 
he was afforded a VA examination.

On January 2010 VA psychiatric examination, the Veteran reported 
spending most of his time at home and occasionally attending 
church.  He reported symptoms of anxiety, anxiety attacks, 
homicidal thoughts, depression, suspiciousness, and persistent 
recollections of the war.  He reported the symptoms are constant.  
He reported avoiding crowds of people and trouble falling and 
staying asleep.  He received no psychotherapy within the previous 
year, and made one visit to the emergency room for his 
psychiatric problems earlier in January 2010.  He reported 
spending less and less time with people.  He reported persistent 
recurrent recollections of traumatic events, "smelling blood" 
when re-experiencing the events, and becoming anxious whenever 
hearing a helicopter.

On mental status examination, the Veteran's orientation was 
abnormal to purpose.  He indicated he is often "in a haze".  
His appearance, hygiene, and behavior were appropriate; his 
affect and mood showed anxiety.  Affect and mood exam indicated a 
depressed mood which occurs as often as once per day and lasts 
for 1 to 12 hours, as well as impaired impulse control, some 
unprovoked irritability and periods of violence that affect 
motivation by making him "want to tear things up", which 
affects mood by increasing anger.  Communication, speech, and 
concentration were within normal limits.  The Veteran endorsed 
having panic attacks that occurred less than once per week; the 
attacks involved heart pounding, shaking, cold sweats, and 
feeling as if his nerves are on edge.  There were signs of 
suspiciousness and inability to trust anyone.  There was 
persistent delusional history, and delusion was observed at 
examination.  Hallucination history was present occasionally but 
not at the time of examination.  Obsessional rituals were present 
though not severe enough to interfere with routine activities.  
Thought processes were appropriate.  There was no slowness of 
thought or appearance of confusion.  Judgment was not impaired.  
Abstract thinking was normal.  Memory was within normal limits.  
There was no suicidal or homicidal ideation.  The examiner noted 
that there were behavioral, cognitive, social, and affective or 
somatic symptoms attributed to PTSD including hypervigilance, 
delusions, anxiety, depressed mod, and emotional distancing from 
others.  The examiner diagnosed PTSD as well as depressive 
disorder, not otherwise specified.  The examiner stated that the 
two diagnoses are related and the secondary diagnosis does not 
represent a progression of the primary diagnosis because 
unresolved PTSD symptoms led to recurrent depression.  The 
examiner explained that the symptoms of each mental disorder can 
be delineated from each other: depression is diagnosed by near 
continuous depressed mood, sleep disturbance, anhedonia, and lack 
of motivation, while PTSD is diagnosed by hyperarousal, 
hypervigilance, emotional detachment from others, persistent 
recollections, and irritability.  The examiner assigned a GAF 
score of 50, remarking that the Veteran has difficulty 
establishing and maintaining effective work/school and social 
relationships as reflected by the fact that although he has a 
couple of friends he rarely spends time with them.  He is able to 
maintain effective family role functioning.  He has occasional 
interference with recreation or leisurely pursuits because he 
will attend church, shop, and go for walks.  The prognosis for 
the psychiatric condition was fair.

Based upon this report, a July 2010 rating decision increased the 
rating for PTSD to 50 percent effective November 25, 2009, the 
date the Veteran first informed VA of the increased severity of 
his PTSD symptoms by requesting an increased rating.

The Veteran has identified/submitted VA treatment records through 
November 2009.  Such records reflect symptoms similar to those 
noted on September 2004, April 2006, and January 2010 VA 
examination.  

At the outset the Board notes that the Veteran has been 
unemployed since 1975 due to the effects of a postservice motor 
vehicle accident; consequently, the actual impact of his PTSD 
symptoms on employment is not for consideration.  Furthermore, 
the GAF scores (and the reported symptoms they represent) are not 
inconsistent with the schedular criteria (and do not provide a 
separate basis for rating the PTSD). 

The reports of the VA examinations and the VA treatment records, 
overall, provide evidence against the Veteran's claim, as they do 
not show that prior to November 25, 2009 symptoms of the 
Veteran's PTSD produced occupational and social impairment with 
reduced reliability and productivity, so as to meet the criteria 
for a 50 percent rating.  He did not, for example, display 
flattened affect; circumstantial, circumlocutory or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work and 
social relationships.  While he was not employed due to 
disability acquired postservice, the impact of the PTSD on his 
level of functioning, as reflected by his relationships with 
family and friends, is inconsistent with a disability picture of 
reduced reliability and productivity.  

From November 25, 2009 the VA examinations and treatment records, 
overall, do not show that symptoms of the Veteran's PTSD have at 
any time produced deficiencies in most areas, so as to meet the 
criteria for a 70 percent rating.  He has not, for example, 
displayed suicidal ideation (the reported suicide attempts were 
in the distant past, prior to the appeal period), obsessional 
rituals which interfere with routine activities (it was 
specifically noted that any rituals did not interfere with 
functioning), intermittently illogical, obscure, or irrelevant 
speech, near-continuous panic or depression, impaired impulse 
control, spatial disorientation, difficulty in adapting to 
stressful circumstances, or an inability to establish and 
maintain effective relationships.  While he indicated he was 
often "in a haze", examination revealed he had no slowness of 
thought processes or confusion.  While the observations by the 
January 2010 VA examiner reflect the Veteran has had social 
impairment (spending less and less time with people) due to PTSD 
symptoms, such impairment is clearly encompassed by the criteria 
for a 50 percent rating.  

The Board notes the lay statements submitted by the Veteran in 
support of this claim.  Those statements detail the types of 
problems that result from the Veteran's PTSD symptoms (difficulty 
concentrating, nightmares, irritability, etc.).  The levels of 
functioning impairment described by the Veteran are consistent 
with the criteria for a 30 percent rating prior to November 25, 
2009, and a 50 percent rating from November 25, 2009 to the 
present.  Thus the lay statements do not support that a higher 
rating is warranted.
In summary, it is not shown that prior to November 25, 2009 the 
Veteran's PTSD was manifested by symptoms productive of 
occupational and social impairment with reduced reliability and 
productivity, or that since that date it has been manifested by 
symptoms productive of deficiencies in most areas (or 
approximating such levels of severity).  Consequently, increases 
in the "staged" schedular ratings assigned are not warranted.  
38 C.F.R. § 4.7.  

Furthermore, the Board finds that the evidentiary record presents 
no reason to refer the case to the Compensation and Pension 
Service for consideration of an extra-schedular evaluation under 
38 C.F.R. § 3.321(b).  There is no evidence of symptoms or 
impairment not encompassed by the schedular criteria, so as to 
render those criteria inadequate.  See Thun v. Peake, 22 Vet. 
App. 111 (2008).  Finally, it is noteworthy that the Veteran has 
not been employed since 1975 due to injuries from a motor vehicle 
accident, and that the matter of entitlement to a total 
disability rating based on individual unemployability due to 
service connected disability is not raised by the record.


ORDER

An increase in the staged ratings of 30 percent prior to November 
25, 2009 and 50 percent from that date assigned for the Veteran's 
PTSD is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


